[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-15649                   March 18, 2008
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                 D. C. Docket No. 03-00227-CR-T-23TBM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

DARIAN TENSLEY,
a.k.a. Drac

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (March 18, 2008)


Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Darian Tensley appeals the district court’s denial of his 18 U.S.C. § 3582(c)

motion to modify his sentence, based on the U. S. Sentencing Commission’s

amendment to U.S.S.G. § 2D1.1, which lowered the base offense level for crimes

involving cocaine base.

      We review de novo a district court’s finding that it did not have the authority

to modify a sentence under § 3582(c)(2). United States v. White, 305 F.3d 1264,

1267 (11th Cir. 2002). Amendment 706, effective November 1, 2007, reduced the

base offense level for offenses involving at least 50, but less than 150, grams of

cocaine base from 32 to 30. See U.S.S.G. App. C, Amend. 706; compare U.S.S.G.

§ 2D1.1(c)(4) (2006), with U.S.S.G. § 2D1.1(c)(5) (2007). Section 3582(c)(2)

states a court may modify a term of imprisonment, based on a Guidelines range

that is subsequently lowered by the Sentencing Commission, if the reduction is

consistent with applicable policy statements from the Sentencing Commission, and

it does not limit the time period when a court may make such a modification. See

18 U.S.C. § 3582(c)(2). A § 3582(c)(2) reduction is not authorized unless the

amendment is listed in § 1B1.10(c). U.S.S.G. § 1B1.10(a). Amendment 706 was

listed in § 1B1.10(c) effective on March 3, 2008.

      The district court did not err in denying the motion because Tensley

prematurely filed it on November 8, 2007. Although the amendment is retroactive,



                                          2
it did not become retroactive until March 3, 2008. Accordingly, we affirm the

district court.

       AFFIRMED.




                                        3